Citation Nr: 0310341	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  95-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lipomatous tethered cord syndrome and resultant bilateral 
foot disability with reflex sympathetic dystrophy and 
causalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from July 1986 to September 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Buffalo, New York Regional Office (RO) 
that granted service connection for lipomatous tethered cord 
syndrome and resultant foot disability, reflex sympathetic 
dystrophy with causalgia and assigned an evaluation of 10 
percent.  As the disability rating assigned is an initial 
rating, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application as explained below.  

By decision of the Board in March 1997, entitlement to an 
increased rating for service connected lipomatous tethered 
cord syndrome and resultant foot disability, reflex 
sympathetic dystrophy with causalgia, currently evaluated at 
10 percent, was denied.  This decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
While the appeal was pending, the veteran's representative 
and the Office of General Counsel for VA filed a Joint Motion 
requesting that the Court vacate the decision by the Board 
and remand the case for additional development of the 
evidence and readjudication of the claim.  The Court granted 
the joint motion in January 1998 and the case was returned to 
the Board for compliance with the directives that were 
specified by the Court.  This issue was remanded in June 1998 
and in August 2000 for further development.  The case was 
thereafter returned to the Board.


REMAND

Regrettably, in light of the discussion below, this matter 
still needs further development.  See also Stegall v. West, 
11 Vet. App. 268 (1998).  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The new law and regulations have 
not been provided to the veteran regarding the specific issue 
on appeal.  Therefore, to fully comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification 
requirements set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, service connection was granted for preexisting 
congenital lipomatous tethered cord syndrome as aggravated by 
service and causing a bilateral foot disability, reflex 
sympathetic dystrophy with causalgia.  A 10 percent rating 
was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5277.  This is for bilateral weak feet as an analogous 
rating.  This was considered the major manifestation of the 
disorder.  

Post service, the veteran had surgery for the lipomatous 
tethered cord syndrome; however, she continued to complain of 
symptomatology related to the lipomatous tethered cord 
syndrome, including of the back and lower extremities.  The 
record is currently inadequate to fully evaluate the veteran, 
as it is unclear what total symptomatology the veteran has is 
related to the lipomatous tethered cord syndrome and further, 
while she has been diagnosed with reflex sympathetic 
dystrophy and causalgia, these are unlisted disabilities in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Therefore, a new examination that provides a full description 
of the veteran's symptomatology related to the service 
connected disability should be provided, including providing 
analogous disability descriptions in order to appropriately 
rate the veteran's service connected disability.

In this regard, it is noted that the veteran's service 
connection disability includes the back, and therefore, it 
should be determined whether the veteran should be rated 
under the rating criteria related to the back, instead or in 
addition to rating disability of the feet.  It is 
additionally noted that during the pendency of this appeal, 
the rating criteria for intervertebral disc syndrome has 
changed, effective September 23, 2002.  Additionally, the new 
and old criteria for rating intervertebral disc syndrome 
should be taken into account if the veteran is rated under 
this rating criteria.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

Further, the veteran's representative contends that a 
bilateral factor should be taken into account in evaluating 
any lower extremity disability.  It is noted that under 5277 
bilateral involvement of the feet is contemplated.  If, 
however, there are other ratable disorders, a bilateral 
rating may be for consideration.  Therefore, this should be 
considered in examination and in evaluation and rating the 
veteran.

Additionally, the veteran had surgery for the service 
connected back disability; there is no VA examination 
regarding any scar related to this surgery.  Therefore, the 
VA examination should additionally describe any scar related 
to the service connected disability.  The rating criteria for 
rating skin disorders were revised effective August 30, 2002, 
therefore, the old and new criteria for skin disorders should 
additionally be addressed.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The RO's attention is directed to Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Therein, the Court held that an appellant 
might be entitled to separate ratings for residuals of an 
injury if the assignment of the additional rating did not 
violate the prohibition against pyramiding under 38 C.F.R. 
§ 4.14.  The critical element in determining whether separate 
conditions referable to the same disability may be assigned 
separate ratings is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other conditions.  The RO should 
therefore determine if separate ratings are assignable for 
the symptomatology of the veteran's service connected 
disability.

Finally, it is noted that the issue in this case involves an 
initial rating following the grant of service connection and 
staged ratings may be applicable.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The veteran should be scheduled for a 
VA neurological examination regarding the 
service connected lipomatous tethered 
cord syndrome to assess the nature and 
severity of the symptomatology related to 
the service connected disability.  

The claims file should be made available 
and reviewed by the examiner in 
connection with the examination as well 
as a detailed review of the veteran's 
history and current complaints and a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to the 
determine the full extent of all 
disability present.  

All disability and the severity thereof 
specifically related to the service 
connected lipomatous tethered cord 
syndrome should be described, including 
any limitation of motion of the back, any 
disc pathology, any nerve pathology 
including providing a description of the 
affected nerve and whether there is 
neuritis or neuralgia with a specified 
nerve described.  It should be described 
whether if the lower extremities are 
affected, if the disability is equally 
severe on both sides.  If there is reflex 
sympathetic dystrophy and/or causalgia, 
the examiner should indicate the most 
appropriate analagous rating code.  Any 
scars attributable to surgery for the 
service connection lipomatous tethered 
cord syndrome should be described as 
well.

The examiner should be provided with the 
new and old rating criteria for 
intervertebral disc syndrome and rating 
skin disorders and if there is any 
intervertebral disc syndrome and/or scar 
as part of the service connected 
disability, the examination report must 
contain sufficient clinical information 
so that the Board may address each and 
every criteria to be considered under the 
rating criteria.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, she and her representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC).

The SSOC should include the consideration 
of the old and new rating criteria for 
intervertebral disc syndrome and for skin 
disorders, if appropriate.  

The RO should additionally determine if 
separate ratings are assignable for the 
symptomatology of the veteran's service 
connected disability pursuant to Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

Consideration should be additionally be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  Therein, the 
Court held that, with regard to initial 
ratings following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If such letter is 
unavailable, someone at the medical 
center should certify the address to 
which notice was sent and certify whether 
the letter was returned as nondeliverable 
for any reason.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and her 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




